Citation Nr: 1504996	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran), who had a period of active duty for training from May 1982 to October 1982 and a period of active duty service from July 1991 to January 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the RO in St. Paul Minnesota.

In September 2013, the appellant presented testimony at a hearing chaired by a RO hearing officer.  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file and electronic repositories, the Board has determined that several pertinent documents are not of record.  These include the certificate of death, which is specifically referred to in the February 2012 RO rating decision, but which is not located in either volume of the claims file (included left and right flaps), in Virtual VA, or in VBMS.  The appellant's application for benefits (VA Form 21-534), is also mostly missing.  The document identified in Virtual VA as the application for benefits contains only scans of pages 5 and 6.  Also missing from the record is a copy of any notice sent to the appellant under the Veterans Claims Assistance Act of 2000 (VCAA).  

The Board adjudicates all appeals on a de novo basis and cannot simply rely on the RO's review of pertinent documents.  Those documents must be available in paper or electronic format to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file (1) the certificate of death, (2) a complete copy of the appellant's application for benefits (VA Form 21-534), (3) any VCAA notice sent to the appellant, (4) and any other pertinent documentation used in the adjudication of this claim.  

2.  If additional evidence is obtained that was not subject to previous adjudication, readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  

3.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


